DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 6/28/17. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 114 406.4 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because the drawings include hand-written reference numerals that are difficult to discern. Although not required, the use of a computer-aided drawing program is recommended to ensure adequate clarity and consistency. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14 are objected to because of the following informalities:  Claim 14 recites “one of the balls of the ball chain”. It is recommended that “one of the balls” be replaced with --a ball--, to ensure appropriate consistency and antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the right winding roll” in line 8. There is insufficient antecedent basis for this limitation. A recommended correction is to instead recite “the right winding roll bracket”.
Claims 1-3, 5, 6, 9, 14, 16, 17, 19, and 20 recite the term “designed” several times throughout the claims. The term “designed” is unclear as to whether or not the subsequent limitations are positively required, or if the claimed elements/assemblies are only required to be capable of being used in the manner set forth in the subsequent limitations. For example, does the limitation “designed as one piece” in claim 17 positively require that the resilient blocking elements and the counter elements be formed as one piece, or do the elements only have to be capable of being formed as one piece? A recommended correction is to either recite “capable of” or “configured” (or deleting the term “designed”), depending upon the intended limitation.
Claim 11 recites “at their other end include elements” in paragraph “c”. There is insufficient antecedent basis for this limitation, as a “transmission element” does not inherently include only two ends. A recommended correction is to instead recite “at another end include elements”.
Claim 12 recites “the torque transmission elements”. There is insufficient antecedent basis for this limitation.
Claim 13 recites “the transmission element” in line 2. It is unclear which transmission element is being referenced, as multiple transmission elements are introduced in claim 11.
Claim 13 recites “a locking element being arranged on the actuator blocks rotation of the winding roll when the blocking element is reached”. It is unclear if this limitation requires that the locking element reach the blocking element, or if another component is the portion reaching the blocking element (e.g. a portion of the transmission element).
Claim 13 also recites “an effective and holding position”. It is unclear what is required to be considered “an effective position”, and it is further unclear if the holding position is required to be distinct from the effective position.
Claim 13 also recites “a rotational position” in line 6. It is unclear if this position is required to be distinct from the rotational position introduced in claim 1.
Claim 15 recites “a protrusion facing towards the intermediate element”. It is unclear which intermediate element is being references, as “a plurality of intermediate elements” are introduced in claim 1.
Claim 15 recites “a resilient leg” in line 1 and later recites “the spring-biased leg” in lines 7-8. The limitation “the spring-biased leg” lacks sufficient antecedent basis, as “a resilient leg” does not inherently require a spring. It is unclear if the leg is required to be biased by a spring, or if the leg may be formed by a resilient material.
Claim 15 recites “while the ball element including two shells and being arranged on the ball chain, when it reaches the passage opening for the balls of the ball chain and when the ball chain is further actuated, cancels this prevention and blockage, respectively, of the moving units since the spring-biased leg is loaded and the protrusion gets free from engagement with the counter protrusion thereby”. This limitation is generally narrative and indefinite. It is unclear exactly how the ball element is required to interact with the moving units, or how the protrusion and counter protrusion are required to operate in the assembly. It is further unclear if two additional shells are required on the ball element (in addition to those introduced in claim 14), or if the shells of claim 14 are being referenced.
Claim 17 recites “the resilient blocking elements”. There is insufficient antecedent basis for this limitation, as the blocking element is not previously introduced as being resilient, and only one blocking element is previously introduced. Claim 18 also recites “the blocking elements”, which also lacks sufficient antecedent basis.
Claim 19 recites “preferably” in line 4 and again in line 4. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites “the elements are designed as gear wheels and as pitch circle gear wheels, respectively, and cooperate with counter elements of the intermediate elements”. The recitation “the elements are designed as gear wheels and as pitch circle gear wheels, respectively” is unclear as to whether the elements are required to be gear wheels or specifically pitch circle gear wheels, or if one of each type of gear wheel is required. The recitation “counter elements of the intermediate elements” is also unclear as to whether new counter elements are being introduced, or if the counter elements of claim 11 are being referenced.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Knorring (U.S. Patent No. 4,262,729).
Regarding claim 1, Von Knorring discloses a winding apparatus for roller blinds, comprising:
a left winding roll bracket (6);
a right winding roll bracket (6; column 2, lines 26-28 discloses a second roll bracket provided at an opposing end of the roll);
a winding roll (1), the winding roll supporting a hanging (4) such that it is windable on and unwindable from the winding roll [FIGS. 2, 3], the winding roll being arranged between the left winding roll bracket and the right winding roll bracket and being connected to the left winding roll bracket and the right winding roll bracket to be commonly rotated with the left winding roll bracket and the right winding roll (column 1, lines 53-66) [FIGS. 1, 4];
an actuator (13);
a drive element (11), the drive element being connected to one of the winding roll brackets to be commonly rotated with the left winding roll bracket and the right winding roll (via square portion 9 and square hole 12), the drive element being designed and arranged to be driven by the actuator such that the winding roll is rotated and the hanging is wound up on and unwound from the winding roll (column 1, lines 58-66);
a plurality of intermediate elements (portion of the brackets 23 including the slot 24; column 2, lines 21-23 discloses multiple brackets); and
a plurality of moving units (9), the moving units being arranged between the left winding roll bracket and the right winding roll bracket and being connected to the intermediate elements [FIGS. 2-4],
the moving units being designed and arranged to support the winding roll [FIG. 4], and
the moving units being designed and arranged to move the winding roll, the left winding roll bracket, the right winding roll bracket and the hanging between a rotational position [FIG. 3] and a holding position [FIG. 2] due to an actuation of the actuator (column 2, lines 29-39).
Regarding claim 2, Von Knorring discloses that the actuator is designed as a two-step-actuator including a first step position [FIG. 3] in which actuation of the actuator causes winding up and unwinding of the hanging, the first step position being associated with the rotational position, and a second step position in which actuation of the actuator causes the moving units to be moved [FIG. 2], the second step position being associated with the holding position (column 2, lines 29-39).
Regarding claim 3, Von Knorring discloses that the apparatus is designed and arranged to be mounted at a mounting location [FIG. 4], wherein in the first step position, there is a gap between the hanging and the mounting location, in the second step position, actuation of the actuator in a first sense of direction causes the gap between the hanging and the mounting location to be decreased and actuation of the actuator in an opposite second sense of direction causes the gap between the hanging and the mounting location to be increased (column 2, lines 29-39 discloses that the gap is increased when the apparatus is in the position shown in Figure 3, and that actuating the actuator by moving the cord 13 upward causes the apparatus to move to the position shown in Figure 2, reducing the gap between the hanging and the mounting location.
Regarding claim 4, Von Knorring discloses that the mounting location is selected from the group consisting of a door, a window, a door frame, a window frame and a wall (as shown in Figure 4, the apparatus may be mounted to a window/window frame F).
Regarding claim 5, Von Knorring discloses that the moving units are designed and arranged to move the winding roll, the left winding roll bracket, the right winding roll bracket and the hanging between the rotational position and the holding position when the hanging is in an unwound position (column 2, lines 29-39 discloses that the winding roll 1, the left and right winding roll brackets 6, and the hanging 4 are all moved by the moving units between the rotational and holding positions, and movement occurs when the hanging is fully extended).
Regarding claim 8, Von Knorring discloses a plurality of wall brackets (the portions of the brackets 23 attached to the frame F read on the wall brackets), the moving units being arranged between the winding roll brackets and the wall brackets [FIG. 4].
Regarding claim 10, Von Knorring discloses that the moving units move the winding roll into the respective position by rolling [FIGS. 2-3], sliding, swinging, or rocking.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Seib (U.S. Patent Application Publication No. 2015/0337595).
Regarding claim 6, Von Knorring discloses the actuator and drive element, but does not disclose that the actuator is designed a ball chain and the drive element is designed as a ball wheel.
Nonetheless, Seib discloses a winding apparatus comprising an actuator (20) designed as a bead chain (paragraph 0073) and a drive element (718) designed as a ball wheel (paragraph 0071).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator and drive element of Von Knorring to be formed as a ball chain and a ball wheel, as taught by Seib, in order to provide more precise control of the shade assembly and to provide positive movement operations for both extension and retraction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Von Knorring (4,347,886), hereinafter referred to as Von Knorring ‘886.
Regarding claim 7, Von Knorring discloses the winding roll brackets and the moving units, but does not disclose that the winding roll brackets are rotatably supported in the moving units.
Nonetheless, Von Knorring ‘886 discloses a winding apparatus comprising a winding roll bracket (6) that is rotatably supported in a moving unit (14).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the winding roll brackets of Von Knorring to be rotatably supported in the moving units, as taught by Von Knorring ‘886, in order to enable replacement of either component without replacing the other, and to allow for differently sized brackets or moving units to be substituted in the assembly.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Dalle Nogare (U.S. Patent Application Publication No. 2005/0205224).
Regarding claim 9, Von Knorring discloses that the moving units are interconnected in a rotatingly fixed manner, but does not disclose a torque transmission element.
Nonetheless, Dalle Nogare discloses a winding apparatus comprising a torque transmission element (8) interconnecting moving units (5, 9) in a rotatingly fixed manner, the torque transmission element being designed as a rod or as a tube extending through a winding roll (3)  [FIGS. 2, 3] and winding roll brackets (4, 90a) designed as hollow pins [FIGS. 1, 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the winding apparatus of Von Knorring to include the torque transmission elements and hollow pin winding roll bracket configuration taught by Dalle Nogare, in order to provide increased rigidity for the assembly and to provide means for counterbalancing the roller blind.
Regarding claim 11, Von Knorring discloses that the moving units include transmission elements which in their middle portion include supports (8) for the winding roll brackets and at another end include elements (portion of the moving units 10 engaging the slots 24) for realizing the movement of the winding roll including the winding roll brackets and the hanging from the rotational position into the holding position (column 2, lines 29-39), the elements cooperating with counter elements (24) being arranged at the intermediate elements [FIG. 1], but does not disclose a pin connecting the moving units to a torque transmission element or rotatable support of the winding roll brackets on the supports.
Nonetheless, Dalle Nogare discloses transmission elements (5a, 90b) which at one of their ends include a pin (portion of 5a attached to the bar 8 and portion of 90b formed opposite the shank 91) connecting the moving units to the torque transmission element in a rotatingly fixed manner (paragraphs 0054, 0055, 0065) and in their middle portion include supports for winding roll brackets (4, 90a) that are rotatably supported on the supports [FIGS. 1, 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission elements of Von Knorring to have the configuration taught by Dalle Nogare, in order to enable easier replacement of damaged portions of the moving units, or to allow for portions of the moving units to be made from different materials to increase the durability of the components most susceptible to wear or damage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Charles (U.S. Patent No. 4,436,137).
Regarding claim 12, Von Knorring discloses the moving units which support the winding roll and are moved by the actuator in one of the intermediate elements, a torque transmission element (9) being arranged outside of the winding roll, but does not disclose that the moving unit is a rocker.
Nonetheless, Charles discloses a winding apparatus including a moving unit made of a rocker (62).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the moving units of Von Knorring to be formed by a rocker, as taught by Charles, in order to prevent jamming of the moving units within the intermediate elements, and to prevent wear from repeated operations in the slot of the intermediate elements.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Dalle Nogare (U.S. Patent Application Publication No. 2005/0205224), as applied to claim 11 above, and further in view of Charles (U.S. Patent No. 4,436,137).
Regarding claim 19, Von Knorring, as modified above, discloses the elements and counter elements, but does not disclose that the elements are designed as dancer arms, or that the supports are designed as bolt supports and the counter elements are designed as bolts.
Nonetheless, Charles discloses a winding apparatus comprising dancer arms (62) and supports for counter elements (64, 57, 68) on which they are pivotally supported between a first stop and a second stop of intermediate elements [FIG. 3], the supports of the dancer arms being preferably designed as bolt supports (apertures receiving the pins 64, 57) and the counter elements being preferably designed as bolts (the pins 64, 57 read on the claimed bolts).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements and counter elements of Von Knorring, as modified above, to be formed as dancer arms with bolts and bolt supports, as taught by Charles, in order to prevent jamming of the moving units with in the intermediate elements, and to prevent wear from repeated operations in the slots of the intermediate elements.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Von Knorring (U.S. Patent No. 4,262,729) in view of Dalle Nogare (U.S. Patent Application Publication No. 2005/0205224), as applied to claim 11 above, and further in view of Cooper (U.S. Patent Application Publication No. 2012/0125546).
Regarding claim 20, Von Knorring, as modified above, discloses the elements and counter elements, but does not disclose that they are designed as gear wheels and gear racks.
Nonetheless, Cooper discloses a winding apparatus comprising elements (125) designed as gear wheels and as pitch circle gear wheels [FIG. 9] (it is noted that this limitation is addressed as best understood in view of the rejections under 35 U.S.C. 112(b) set forth above), and cooperate with counter elements (153) of intermediate elements being designed as gear racks on which they are movable between to end positions [FIG. 9].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements and counter elements of Von Knorring, as modified above, to be formed as gear wheels and gear racks, as taught by Cooper, in order to ensure reliable and consistent movement of the moving units during operation, so as to provide a consistently repeatable operation.

Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634